Citation Nr: 0709169	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for a back disability.

2.  Entitlement to service connection for post operative 
residuals of an esophageal hiatal hernia, claimed as a tear 
of the esophagus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an initial compensable disability 
evaluation for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO declined to 
reopen a claim for service connection for residuals of a back 
injury and denied service connection for paranoia, a left ear 
hearing loss disability, and an esophageal tear.   

By subsequent rating action in July 2004, the Louisville, 
Kentucky, RO granted service connection for a bilateral 
hearing loss disability rated as noncompensable.  The veteran 
perfected a timely appeal of the initial disability 
evaluation assigned for this disability.  The Indianapolis, 
Indiana, RO has since assumed the role of the agency of 
original jurisdiction (AOJ) over this appeal.  

In December 2006, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing was prepared and associated with 
the claims folder.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for neck 
and back disability and entitlement to service connection for 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hiatal hernia, repaired, was noted on the veteran's 
service enlistment examination.  

2.  The veteran's esophageal hiatal hernia increased in 
severity beyond its natural progression during his active 
service.  

3.  The veteran has no more than level I hearing in each ear.


CONCLUSIONS OF LAW

1.  An esophageal hiatal hernia, which pre-existed the 
veteran's period of active service, was aggravated therein.  
38 U.S.C.A. §§ 1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 
3.304, 3.306 (2006).

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

With respect to the veteran's claim for service connection 
for an esophageal hiatal hernia, the RO attempted to provide 
the notice required by the VCAA by letter dated in May 2001 
prior to the adjudication of the claim.  However, due to 
insufficiency in the notice, VCAA compliant notice was not 
provided to the veteran until July 2005.  VCAA compliant 
notice with respect to the claim for a higher initial 
disability evaluation for his hearing loss disability was 
provided to the veteran in January 2006.  Although the 
originating agency did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence that would be pertinent and that he 
should submit such evidence or provide the originating agency 
with the information necessary for it to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

By subsequent letter in March 2006, the veteran was provided 
notice of the type of evidence necessary to establish an 
effective date for service connection or the criteria 
necessary to establish a rating for his claimed service 
connected disabilities.  
All available evidence pertaining to the veteran's claim for 
service connection for an esophageal hiatal hernia and a 
compensable evaluation for a hearing loss disability has been 
obtained.  In this regard, the Board notes that the 
originating agency has obtained all pertinent service and 
post-service medical records referenced by the veteran.  

The veteran has been afforded a VA examination addressing his 
esophageal hiatal hernia and hearing loss claims.  Neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims, nor has either requested that the Board remand 
this appeal for further development.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the appeal 
of the denial of service connection for an esophageal hiatal 
hernia and the denial of a compensable evaluation for a 
hearing loss disability. 


Service Connection for an Esophageal Hiatal Hernia

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

A appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
has held that 38 U.S.C.A. §§ 1110, 1131 provide compensation 
for disability incurred during wartime and peacetime service 
and a presumption of soundness upon entrance into service, 
except as to disorders noted at that time, under 38 U.S.C.A. 
§ 1111.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The Federal Circuit held that, in the case of wartime 
service, "it may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.'"  Id. (citing 38 U.S.C. § 
1111); see VAOGCPREC 3- 2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the decision of the Court in Wagner 
and the decision of the General Counsel Opinion are 
controlling, the effective date of the change in the 
regulation is not controlling.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Private medical records show that the veteran underwent 
treatment for gastric problems prior to his active service.  
A June 1974 private medical report notes that the veteran 
complained of dysphagia, heartburn, indigestion, and 
regurgitation for approximately one year.  Esophagoscopy 
revealed evidence of an esophageal hiatal hernia with reflux.  
Treatment consisted of a transthoracic repair of the hiatal 
hernia.  Subsequent postoperative esophagram in July 1974 
revealed no evidence of reflux, no ulcerations, no fistulous 
tracts and no inflammatory signs at the gastroesophageal 
junction.  

The next evidence of record mentioning the veteran's hiatal 
hernia is contained in the veteran's November 1976 service 
entrance examination.  At that time, the veteran reported a 
prior history of frequent indigestion and stomach trouble 
resulting in his 1974 treatment.  The examining physician 
diagnosed hiatal hernia, repaired, noting that the veteran 
was in good health.  

However, subsequent service medical records show that the 
veteran complained of various gastric complaints with stomach 
pain that radiated slightly to the left.  He also had 
complaints related to mess hall food.  In January 1978, he 
complained of stomach pain and vomiting.  A February 1978 
treatment record notes that symptoms related to his hiatal 
hernia "reappeared" at the end of basic training a year 
ago.  The veteran had experienced increased difficulty with 
symptoms including burning, flatus, and vomiting blood.  He 
was prescribed Mylanta.  A March 1978 upper gastrointestinal 
(GI) series revealed a sliding esophageal hiatal hernia.  He 
was also noted to have mild distal esophagitis, manifested by 
linear erythema.  Treatment included the use of antacids.  In 
December 1978, he underwent a GI consultation and was placed 
on a special diet.  He complained of mild epigastric pain in 
January 1979 that was treated with cimetidine.  

The veteran's October 1979 service separation examination 
notes an abnormal abdominal examination with a diagnosis of 
hiatal hernia repair with reflux esophagitis.  

During a January 1980 VA examination, the veteran reported 
that he did well until basic training when he developed pain 
in the left upper quadrant with some intermittent 
indigestion.  The veteran felt that his preservice operation 
helped his hernia, but that his current symptoms resulted 
from strenuous activity in basic training.  

Subsequent post service medical records show continued 
gastric complaints.  In 2001, the veteran was diagnosed with 
Barrett's esophagus.  

In connection with his claim, the veteran was afforded a June 
2006 VA esophagus and hiatal hernia examination.  After 
reviewing the veteran's claims folder, the examiner noted 
that the veteran's symptoms had stopped after his preservice 
surgery.  However, 18 months after entering service, the 
veteran developed heartburn and vomiting.  He was diagnosed 
with a sliding hiatal hernia during service and treated with 
a special diet and restricted activities.  Recent upper GI 
revealed a small hiatal hernia with spontaneous reflux, 
status post remote hiatal hernia repair.  While the examiner 
observed that there was no evidence of an esophageal tear 
during service, he opined that it was as least as likely as 
not that the veteran's residuals of a hiatal hernia repair 
were related to a specific incident during military service.  
The examiner specifically identified the veteran's heartburn, 
vomiting, and diagnosis of mild distal esophagitis manifested 
by linear erythema.  

As a history of a repaired hiatal hernia was noted on the 
veteran's service entrance examination, the Board concludes 
that the presumption of soundness is not applicable with 
regard to this disability.  38 C.F.R. § 3.304 (2006).  

As an esophageal hiatal hernia has been shown to have existed 
prior to the veteran's induction into active duty, the Board 
must next address whether this disability increased in 
severity or was aggravated during the period of active 
service.  As noted, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) 
(2006).  The threshold questions are: 1) was there an 
increase in severity of the veteran's pre-existing esophageal 
hiatal hernia when he served on military duty, and 2) if an 
increase is shown, was it due to the natural progression of 
the disease.  

The evidence shows that the veteran's preservice surgical 
repair of his esophageal hiatal hernia was successful.  The 
veteran's assertions that his esophageal hiatal hernia was 
essentially symptom free until basic training are supported 
by the competent medical evidence including his service 
entrance examination that noted that he was in good health.  
It is notable that while a history of stomach problems and 
indigestion was noted upon service entry, there is not 
indication that the veteran had such complaints at the time 
of his entry examination.  Furthermore, a VA physician, after 
reviewing the veteran's claims folder and medical history, 
noted that the veteran began experiencing gastric symptoms 
such as heartburn and vomiting during service.  Thus, the 
Board concludes that the evidence shows an increase in the 
severity of the veteran's esophageal hiatal hernia during 
service. 

Likewise, there is no indication that the increase in 
severity documented during service was the result of the 
natural progression of the disease.  On the contrary, the VA 
examiner in June 2006 opined that the veteran's that the 
veteran symptoms had stopped after his surgery and that he 
did not develop symptoms until 18 months following his entry 
into active duty.  Furthermore, the examiner opined that the 
veteran's current disability was related to a specific 
incident during service.  

Accordingly, the Board concludes that the evidence does not 
clearly and unmistakably show that the veteran's esophageal 
hiatal hernia did not increase in severity beyond is natural 
progression during his active service.  This conclusion is 
supported by the opinion of a VA physician who felt that the 
veteran's current residuals of an esophagus/hiatal hernia are 
related to his military service.  

Thus, the Board concludes that veteran's esophageal hiatal 
hernia underwent an increase in severity that was not beyond 
its natural progression during his active service.  
Accordingly, a grant of service connection for this 
disability is in order.  


Evaluation for Hearing Loss Disability

Decisions of the Board must be based on the entire record, 
with consideration of all the evidence.  38 U.S.C. § 7104.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
Each disability should be viewed in relation to its history 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Medical reports should be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

The claim for a higher evaluation for the veteran's hearing 
loss disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned for that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10

Pursuant to VA's Rating Schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a pure tone audiometry test of pure tone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) provide that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the pure tone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In connection with his claim the veteran was afforded a VA 
audiological examination in April 2004.  The examiner noted 
that the veteran's hearing was normal at enlistment.  
However, his service separation examination revealed mild 
bilateral high frequency hearing loss.  The veteran's hearing 
loss was consistent with noise damage and it was more likely 
than not that his current hearing loss and tinnitus were 
initiated by military noise exposure.  Pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
20
50
LEFT
10
10
40
55

Average pure tone threshold was 21.25 dB in the right ear and 
28.75 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.

The mechanical application of the Rating Schedule to the 
April 2004 audiometric examination findings results in a 
determination that the veteran has Level I hearing in both 
ears.  That degree of bilateral hearing loss, as determined 
by the Rating Schedule, warrants a noncompensable evaluation 
under Diagnostic Code 6100.  

The veteran was afforded another audiological examination in 
May 2006.  At that time, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
60
LEFT
20
25
45
60

Average pure tone threshold was 35 dB in the right ear and 
37.5 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  

As with the April 2004 findings, the mechanical application 
of the Rating Schedule to the May 2006 audiometric 
examination findings results in a determination that the 
veteran has Level I hearing in both ears.  Accordingly, that 
degree of bilateral hearing loss warrants a noncompensable 
evaluation under Diagnostic Code 6100.  

It is also clear from the medical evidence that the 
provisions of 38 C.F.R. § 4.86 are not met in this case with 
respect to either ear.  Pure tone thresholds do exceed 55 
decibels at any level.  The requirements of subdivision (a) 
are therefore not satisfied.  With respect to subdivision 
(b), although pure tone thresholds are below 30 decibels at 
1000 Hertz, they are not 70 decibels or more at 2000 Hertz.

The Board acknowledges the assertions made by the veteran 
during his December 2006 hearing concerning the problems he 
experiences.  The Board has no reason to doubt that the 
veteran in fact encounters problems related to his hearing 
loss.  However, the Board reemphasizes that by law and 
regulation, which the Board is bound to apply, the assignment 
of disability ratings for hearing loss is based by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In short, for the reasons expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for the veteran's service-connected hearing 
loss at any time during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

ORDER

Service connection for an esophageal hiatal hernia is 
granted.  

A compensable disability evaluation for a bilateral hearing 
loss disability is denied.

REMAND

In May 1980, the Cleveland, Ohio, RO issued an administrative 
decision holding that the veteran's injuries to his neck and 
back were the result of willful misconduct.  By subsequent 
rating action in December 1999, the Cleveland RO confirmed 
the previous denial of service connection for a back injury 
citing the May 1980 administrative decision.  The veteran 
filed a notice of disagreement and was furnished with a 
statement of the case addressing this claim in August 2000.  
However, he did not perfect an appeal of the December 1999 
rating action.  In light of this final decision, new and 
material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108.  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA) requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

A review of the claims files shows that the veteran was sent 
letters addressing the generic requirements for new and 
material evidence in January 2002 and November 2004; however, 
these letters did not identify the bases for the prior denial 
nor describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the May 1980 
administrative decision.  While additional letters were sent 
in July 2005 and January 2006, these letters primarily 
discussed the criteria for service connection, and do not 
contain the information required under Kent.  While the 
October 2002 statement of the case and July 2004 supplemental 
statement of the case discuss the veteran's claim, in a 
decision decided following Kent, the Court held that the duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the statement of the case, or a supplemental 
statement of the case, from which the claimant might have 
been able to infer what evidence was lacking.  Mayfield v. 
Nicholson, 444 F. 3d. 1329 (2006).  On remand, the veteran 
should be provided with notice of what constitutes new and 
material evidence to reopen his claim for service connection 
for neck and back disability, as discussed in Kent.

After a review of the claims folder, the Board finds that the 
medical evidence is insufficient to decide the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran has asserted that his current 
psychiatric disorder began during service.  In various 
statements submitted during the course of the appeal as well 
as in testimony provided at his hearing before the Board, the 
veteran has asserted that he was continually harassed by his 
battery commander during service.  He alleged that his 
battery commander had unduly accused him of smoking and 
possessing marijuana.  He stated that this continued 
harassment resulted in harassment from other personnel that 
continued until his discharge from active duty.    

The veteran's service medical records show that he was seen 
for situational stress in April 1979.  Current medical 
records show that the veteran has been diagnosed with a major 
depressive disorder.  

As the record shows in-service and post-service psychiatric 
findings, the determinative issue becomes whether there is 
any relationship between the two.  A review of the file shows 
that the veteran has never been afforded an appropriate VA 
examination for the purposes of securing the requisite 
medical opinion.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notice of what constitutes new and 
material evidence to reopen his claim for 
service-connection for neck and back 
disability, as set forth in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature, etiology, severity, and date of 
onset of his current psychiatric 
condition(s).  Specifically, the examiner 
should do the following:

(a)  The examiner first should 
identify all current psychiatric 
disorders.

(b)  The examiner next should give 
an opinion as to whether it is very 
likely, at least as likely as not 
(50-50 chance), or highly unlikely 
that the veteran's current 
psychiatric disorder(s) is related 
to service to include his treatment 
for situation stress in 1979.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and explained 
in detail why securing the opinion is not 
possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the issues remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify 
the veteran of all relevant actions taken 
on his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


